I

Case 1:19-cv-08651-DAB Document13-1 Filed 12/02/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BS Beare ae ik nk he ae om a eo ee ae ee he ne ee te on ee, Me or

EAST TOWING AND SALVAGE, INC. D/B/A
SEA TOW PUERTO RICO,

19 CV 8651 (DAB)

Atha
fpseposed} ORDER AWARDING
COMPULSORY PROCESS AGAINST

Plaintiff, GARNISHEE HOYOS LLC

= against-
BLUE OCEAN 1 LLC AND HECTOR HOYOS,

Defendants.

WHEREAS, on September 17, 2019, plaintiff East Towing and
Salvage, Inc. (“Plaintiff”) filed a Verified Complaint in
Admiralty (the “Complaint”) in the above-captioned action
seeking, inter alia, issuance of Process of Maritime Attachment
and Garnishment pursuant to Rule B of the Supplemental Rules for
Admiralty of Maritime Claims of the Federal Rules of Civil
Procedure (Dkt. No. 1);

WHEREAS, on October 3, 2019, an Order Directing Clerk to
issue Process of Maritime Attachment and Garnishment and
Appointing Process Server was issued (Dkt. No. 5);

WHEREAS, on October 10, 2019, Interrogatories to Garnishee

Hoyos LLC, Verified Complaint in Admiralty, Rule 7.1 Corporate

Disclosure Statement, Civil Cover Sheet, Order Directing Clerk

 

 

 
Case 1:19-cv-08651-DAB Document 13-1 Filed 12/02/19 Page 2 of 4

to Issue Process of Maritime Attachment and Garnishment and
Appointing Process Server, Summons in a Civil Action, Electronic
Case Filing Rules and Instructions, and Individual Practices of
Judge Deborah A. Batts were served on Garnishee Hoyos LLC via
registered agent Spiegel & Utrera PA, PC (Dkt. No.7);

WHEREAS, Rule B (3) of the Supplemental Rules for Certain
Admiralty or Maritime Claims provides, in pertinent part, that:

Phe garnishee shall serve an answer, together with
answers to any interrogatories served with the
complaint, within 21 days after service of process upon
the garnishee. Interrogatories to the garnishee may be
served with the complaint without leave of court. If the
garnishee refuses or neglects to answer on oath as to
the debts, credits, or efforts of the defendant in the
garnishee’s hands, or any interrogatories concerning
such debts, credits, and effects that may be propounded
by the plaintiff, the court may award compulsory process
against the garnishee. .

 

 

Supp. Rule B(3};

WHEREAS, the Garnishee has not answered (under oath or
otherwise) as to the debts, credits, or effects of Defendant(s)
in the Garnishee’s hands nor has it answered (under oath or
otherwise) the garnishment Interrogatories propounded by
Plaintiff; and

WHEREAS, on December 2, 2019, Plaintiff filed a
Letter/Motion requesting “this Court to award compulsory process
as provided by Supplemental Rule B(3}) compelling garnishee Hoyos
LLC to serve its answers, under oath, to the garnishment

interrogatories” (“Plaintiffs’ Motion for compulsory Process”);

2

 

 

 
Case 1:19-cv-08651-DAB Document 13-1 Filed 12/02/19 Page 3 of 4

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

(1) Plaintiff's Motion for Compulsory Process is hereby
granted;
(2) Plaintiff's shall serve a copy of the Order upon

Garnishee Hoyos LLC via registered agent spiegel & Utrera

PA, PC;

(3) Within seven (7) calendar days of such service,

Garnishee Hoyos LLC shall:

a. File and serve its answer, under oath, as to the debts,
credits, or effects of the above-captioned Defendants
(Blue Ocean 1 LLC and Hector Hoyos) in the Garnishee's
hands; and

b. Serve upon Plaintiffs’ counsel herein {directed to Law
Office of Edward Carlson, Attn.: Edward Carlson, 43 West
43*4 Street., suite 243, New York, NY 10036) the
Garnishee’s answers, under oath, as to the Garnishment
Interrogatorles; AND

c. in the event that the Garnishee fails to comply with this

U moh va
Order then Garnishee Hoyos LLC may bé held in contempt of
j fe

K, 14

Court.

   

Dated: New York, New York Kiuborabs A Catto 4

_< “DEBORAH A, BATTS —
UNITED STATES DISTRICT JUDGE

 

 

 
